Exhibit 10.8

Summary of Director Compensation

Each non-employee director of Summit and Summit Bank receives an attendance fee
of $800 for each meeting of the board of directors, as well as a fee of $250 for
each committee meeting attended. Summit’s chairman receives an additional $1,000
per month. The committee chairmen receive $300 per committee meeting, except for
the Audit Committee chairman who receives $500 per Audit Committee meeting. A
director who is an employee of Summit or Summit Bank receives no fees or other
compensation for serving as a director, or as a member of a board committee,
from either Summit or Summit Bank.